Wall, J. This was an action of assumpsit to recover a balance of $40.39, claimed by the plaintiff. The pleas were non-assumpsit and set-off. The verdict of the jury was for $16.33 in. favor of defendant against plaintiff on the plea of' set-off and the court denying a motion for new trial rendered judgment accordingly. As to the objection that the evidence required a different verdict we will only say that while the conflict on some points was such that the finding might have been otherwise, there was enough to warrant the verdict, and applying well settled rules, there is nothing in this to call for a reversal. As to the objection that the court erred in refusing to permit the plaintiff’s books to go in evidence it may be said that there is no doubt the only items in plaintiff’s account which were disputed were entered upon 'the books. This was testified to by the plaintiff’s agent, and by consent a transcript from the book containing plaintiff’s account was given to the jury. It follows that whether the books were competent or not the plaintiff has not been injured in this respect. Sundry excep- . tions were saved to the action of the court in giving and refusing instructions. It would require more space than the occasion demands to state in detail all the points included in these exceptions. We have examined the case with care and we are satisfied the law was given to the jury with all necessary fullness and accuracy. We have no reason to suppose that a different result would have been produced by different rulings so far as different rulings would have been proper and therefore we must decline to set aside the judgment on this ground. It will be affirmed. Affirmed.